Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the specific limitations, in regard to Claims 1 and 10, of “wherein the unique machine map of bingo cards comprises a plurality of row and column positions defined in a memory each associated with its own respective number” and “selecting symbols of a game of chance that are associated with patterns in a key stored in the memory that correspond to the randomized patterns of daubing of the one or more block pattern cards;” in combination with the remainder of the limitations of the claim a sufficient to overcome rejection under 35 U.S.C. 101 in the examiner’s opinion. The particular manner of the storage and use of the unique machine map in computer memory in conjunction with the improvement to technology cite on page 10 of applicant’s arguments filed 12/17/2020, specifically that the specific machine mapping of the bingo cards in memory allow for machines operating according to Class II gaming regulations to produce randomness similar to machines operating under Class III gaming regulations is considered an improvement to technology which integrates the abstract idea into a practical application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715